Barnard, P. J.:
The defendant made two issues of fact upon the trial. The action was based upon an allegation that the defendant started a passenger car upon which plaintiff was being carried, and from which he was about to alight, before he could reach the street. That the plaintiff was thereby thrown down and injured severely and permanently. The defendant gave proof tending to show that the plaintiff jumped from the car before it was stopped, and that he was not on one of the defendant’s cars. The jury have found the facts to be as the plaintiff and the witnesses who supported biro, testified they were, in respect to the injury on defendant’s car. The only question argued on the appeal is one arising upon the charge *210of the judge. As has been mentioned, there was proof tending to show permanent disability. The court charged the jury that the plaintiff was entitled to compensation for the results which would flow from permanent disability in the future from the injury, and that the jury could consider future expenses of the plaintiff if they found he was rendered to any extent helpless, and also to consider what expenditures he would incur to make him comfortable. As to the first of that portion of the charge excepted to, there is no authority which will hold good the exception. It is a principle of general application to cases like this, that the results of an injury in the future, if found in the case, are to be included in the compensatory verdict. The rule is stated in Strohm v. The New York, Lake Erie and Western Railroad Company (96 N. Y., 305).
The other exception is based upon the fact that there was no proof in the case as to past or future expenses. As to past expenses the judge excluded them from the consideration of the jury. The only question, therefore, remaining is this, when a fresco painter is permanently disabled and there is no proof of his past earnings, can the jury consider the probable expense arising from the disability in the future. It seems necessary that the jury should consider future expenses; the extent of the disability and the necessity of consequent expense could only be found by the jury. Proof of what a painter earned in the past would give no rule to the jury which would be valuable. That the plaintiff had obtained certain wages would be no evidence that the wages would be the same in the future, or that the employment would continue. Evidence on these points would be speculative as to the future, upon the subject of compensation, or expense flowing necessarily therefrom, and the jury is the best tribunal to make the speculation. The case of Strohm v. The New York, Lake Erie and Western Railroad Company does not hold anything on this subject. The case decides that an expert cannot base an opinion upon the future condition of a person, based in part upon apprehended consequences merely speculative. The case of Leeds v. Metropolitan Gas-Light Company (90 N. Y., 26) holds that it is wrong to allow damages for lost time when the value is not proven. The jury had the injury, proof showing permanency of it, the age and business of the plaintiff. Nothing more could be given which would not be speculative. *211■without having the verdict of the jury upon what they should find the truth to be in respect to the future contingencies of the injury. When that was found the jury, from their knowledge of human affairs, could make compensation.
The judgment should be affirmed, with costs.
Pratt, J., concurred.
Judgment and order denying new trial, affirmed, with costs.